  4:19-cr-03080-JMG-CRZ Doc # 90 Filed: 09/03/21 Page 1 of 1 - Page ID # 192




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                           4:19CR3080

     vs.
                                                         ORDER
DANE HUNTER GIESCHEN,

                 Defendant.


     IT IS ORDERED:

     1)    Defendant’s motion for temporary modification of pretrial release,
           (Filing No. 87), is granted.

     2)    Defendant is permitted to travel to Spicewood, Texas where
           Defendant would be with his mother and family for a visit from
           September 21, 2021 through September 28, 2021.. . . .

     3)    On or before September 16, 2021, Defendant shall provide
           information to pretrial services outlining contact numbers, and his
           transportation and lodging arrangements for the trip.

     Dated this 3rd day of September, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
